Citation Nr: 1821103	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-11 398	)	DATE
	)
	)

Receieved from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability, variously diagnosed as squamous cell carcinoma and actinic keratosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He has confirmed service in the Republic of Vietnam, and among other awards he is in receipt of the Bronze Star with Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the appeal presently rests with the RO in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference in February 2016.  A transcript of that hearing is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets further delay in the adjudication of this appeal, a remand is necessary to ensure adequate development prior to appellate consideration.

VA's duty to assist requires it to provide an examination when developing a service connection claim when the evidence of record is insufficient to decide the claim, but shows (A) evidence of a presently diagnosed disability; (B) an in-service incident, illness or injury; and (C) indicates that the present disability may be associated with the in-service incident, illness or injury.  38 C.F.R. § 3.159(c)(4)(i) (2017) .  That a present disability may be associated with an in-service incident or injury is a "low threshold standard".  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran seeks service connection for a skin condition.  Private treatment records associated with his claims file indicate diagnoses of actinic keratosis and squamous cell carcinoma.  The Veteran asserts that his skin conditions are either the result of extreme sun exposure during active service, or in the alternative, the b result of exposure to herbicides during his period in the Republic of Vietnam.  

The Veteran's claim, to date, has been denied because his diagnosed skin conditions are not disabilities for which presumptive service connection may be granted secondary to herbicide exposure.  Here, the Board notes that that neither squamous cell carcinoma nor actinic keratosis are disabilities for which presumptive service connection is awarded.  38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2017).   Nonetheless, the nonavailablility of presumptive service connection does not preclude such an award under the criteria for direct service connection, presuming the evidence of record shows an etiological link to herbicide exposure.  38 C.F.R. §§ 3.303, 3.304 (2017).

In the instant case, the Veteran has a present diagnosis of at least two skin conditions.  He has testified in his hearing that skin related symptoms began in the mid 1970s, several years after separation from active service.  He has confirmed service in the Republic of Vietnam, and thus herbicide exposure is conceded.  The Board also finds that given the Veteran's combat experience, sun exposure during service is also reasonable.  However, he has yet to be afforded a VA examination in connection with his claim.  As such, on remand, an examination should be scheduled to address any potential etiological link between his present skin conditions and active service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit any additional evidence in support of his claim.  Any outstanding VA treatment records should be associated with the claims file.  

2. Schedule the Veteran for a VA skin examination.  The complete claims file should be provided to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination, to include taking a detailed medical history from the Veteran.  The examiner is notified that the Veteran is competent to provide evidence of observable symptomatology, such as the appearance and removal of skin lesions.  The examiner should note all diagnoses shown to be present during the appeal period (from December 2011).  For each diagnosed skin disorder, the examiner should state whether it is at least as likely as not that it2 is related to any incident of active service, to include herbicide exposure and/or sun exposure.  

A discussion of how each opinion was reached should be included.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence, would be of assistance to the Board in adjudicating the claim. 

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If any benefit should remain denied, issue the Veteran and his representative a supplemental statement of the claim and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




